DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 4-6, 8 and 10 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the part a focus ring, electrode, or conductor formed through CVD, the combination of which changed the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2006/0096703 to Moriya in view in view of United States Patent Application No. 2010/0129994 to Awad et al is presented below.
	In regards to the arguments that Awad teaches a broader range that would suffer from disadvantages that are described in the present application. However, it is noted that optimization of the range is considered obvious to one of ordinary skill in the art, and Awad expressly teaches that the optimization of the silicon:carbon ratio in [0066-0071]:
[0066] For example, the silicon:carbon ratio of the silicon carbide layer is tunable in that it may be varied as a function of the RF power. The silicon:carbon ratio may be in a range of about 1:2 to about 2:1. For example, the silicon:carbon ratio in a silicon carbide layer formed at RF power of 900 W is about 0.94:1, while silicon:carbon ratio of a silicon carbide layer formed at RF power of 400 W is 1.3:1. A stoichiometric silicon carbide layer may be formed at RF power of about 700 W.

[0068] The silicon:carbon ratio is also tunable as a function of the composition of the gas mixture during SiC layer formation.
[0069] The films produced by the method described herein have improved properties, such as excellent passivation, low mechanical stress, low absorption coefficient of light and a controllable refractive index.
[0070] These improved properties can be used to minimize some of the limitations which negatively affect solar cell efficiency, which limitations include front surface reflection; optical losses, e.g. those due to randomly textured surface, especially in the shorter wavelength region; and internal parasitic losses, such as those due to random texture, SiO.sub.2 AR, metallization design and absorption of light in the metal contact.
[0071] These films may also be used as optical coatings, e.g. as anti-scratch and/or anti-reflective coatings.
	Awad specifically teaches that the Si:C ratio can be varied as a function of the RF power, substrate temperature, composition of the gas mixture and improvements for passivation, low mechanical stress, low absorption of light, controllable refractive, such that these are express teachings of a range optimization and result effective variability for range optimization. As such, with Awad’s teachings of a broad range that encompasses and includes the claimed ranges, and the express teachings of optimization within that range, the Examiner does not find the Applicant’s arguments persuasive, as making the Si:C ratio as claimed is routine optimization within prior art conditions and through routine experimentation of changes in the RF power, substrate temperature, gas mixture to improve passivation, stress, light absorption, and light refraction, which is the articulated rational within the teachings of Awad. 
(See MPEP 2144.05 II. A, B). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	Thus the rejection below is made FINAL.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0096703 to Moriya in view in view of United States Patent Application No. 2010/0129994 to Awad et al.
In regards to Claim 1, Moriya teaches a part for manufacturing a semiconductor, the part comprising a part of the plasma processing device including one of a focus ring or a conductor (as graphite is a conductor) comprising a composite formed through CVD including SiC, where the focus ring is formed of SiC formed from CVD with a graphite base, to a focus ring/conductor that is formed with sintered silicon carbide [0010, 0006-0010], such that the part is formed of SiC and carbon, wherein the SiC coating prevents particle formation [0010].
Moriya does not expressly teach an atomic ratio between Si and C is 1:1.1 to 1:1.3.
Awad teaches a SiC film where the silicon:carbon ratio is 1:2 to 2:1 (or 1:0.5, a range that overlaps the claimed ranges) [0066], the SiC film having improved properties such as excellent passivation, low mechanical stress, and anti-scratch or anti-reflective coatings properties the ratio being easily changed as a result of the RF, temperature, or gas composition [0063-0071].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modify the apparatus of Moriya with the coating as per the teachings of Awad. One would be motivated to do so to have a SiC coating with an improved properties such as excellent passivation, low mechanical stress, and anti-scratch or anti-reflective coatings properties. See MPEP 2143, Motivations A-E. 
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a SiC coating analogous to that of Moriya out of SiC with a Si:C ratio of 1:2 to 2:1, as taught by Awad, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.   
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus, as Moriya in view of Awad teaches SiC coating having a Si:C ratio of 1:2 to 2:1, and because Awad teaches that the film has improved properties that are easily changed to improve the coating, such that ratio is a result effective variable and easily varied, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the Si:C ratio to the more narrowly claimed range. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 3, Moriya teaches C is present in SiCs in the composite, as SiC is formed on the graphite/C focus ring.
 In regards to Claim 6, Moriya teaches a semiconductor manufacturing part including a composite coating layer (focus ring, coated with SiC, [0010]), the part comprising a part for manufacturing a semiconductor in the form of a focus ring or a conductor (as graphite is a conductor), and a composite coating layer formed through 
Moriya does not expressly teach an atomic ratio between Si and C is 1:1.1 to 1:1.3.
Awad teaches a SiC film where the silicon:carbon ratio is 1:2 to 2:1 (or 1:0.5, a range that overlaps the claimed ranges) [0066], the SiC film having improved properties such as excellent passivation, low mechanical stress, and anti-scratch or anti-reflective coatings properties the ratio being easily changed as a result of the RF, temperature, or gas composition [0063-0071].
	Awad expressly teaches that the optimization of the silicon:carbon ratio in [0066-0071] is a result effective variable:
[0066] For example, the silicon:carbon ratio of the silicon carbide layer is tunable in that it may be varied as a function of the RF power. The silicon:carbon ratio may be in a range of about 1:2 to about 2:1. For example, the silicon:carbon ratio in a silicon carbide layer formed at RF power of 900 W is about 0.94:1, while silicon:carbon ratio of a silicon carbide layer formed at RF power of 400 W is 1.3:1. A stoichiometric silicon carbide layer may be formed at RF power of about 700 W.
[0067] The silicon:carbon ratio may also be varied as a function of substrate temperature. More particularly, as the substrate temperature is increased, the silicon:carbon ratio in the deposited silicon carbide layer decreases.
[0068] The silicon:carbon ratio is also tunable as a function of the composition of the gas mixture during SiC layer formation.
[0069] The films produced by the method described herein have improved properties, such as excellent passivation, low mechanical stress, low absorption coefficient of light and a controllable refractive index.
[0070] These improved properties can be used to minimize some of the limitations which negatively affect solar cell efficiency, which limitations include front surface reflection; optical losses, e.g. those due to randomly textured surface, especially in the shorter wavelength region; and internal parasitic losses, such as those due to random texture, SiO.sub.2 AR, metallization design and absorption of light in the metal contact.
[0071] These films my also be used as optical coatings, e.g. as anti-scratch and/or anti-reflective coatings.

(See MPEP 2144.05 II. A, B). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modify the apparatus of Moriya with the coating as per the teachings of Awad. One would be motivated to do so to have a SiC coating with an improved properties such as excellent passivation, low mechanical stress, and anti-scratch or anti-reflective coatings properties. See MPEP 2143, Motivations A-E. 
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a SiC coating analogous to that of Moriya out of SiC with a Si:C ratio of 1:2 to 2:1, as taught by Awad, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.   
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus, as Moriya in view of Awad teaches SiC coating having a Si:C ratio of 1:2 to 2:1, and because Awad teaches that the film has improved properties that are easily changed to improve the coating, such that ratio is a result effective variable and easily varied, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the Si:C ratio to the more narrowly claimed range. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 
 In regards to Claim 8, Moriya teaches the part is made out of graphite and SiC [0006-0010, 0009].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0096703 to Moriya in view in view of United States Patent Application No. 2010/0129994 to Awad et al, as applied to claim 1 above, and in further view of United States Patent No. 6506254 to Bosch.
The teachings of Moriya in view of Awad are relied upon as set forth in the above 103 rejection.
In regards to Claim 5, Moriya in view of Awad do not expressly teach that the carbon is present as pyrolytic carbon in the composite.
Bosch teaches that a focus ring (abstract, Col. 9 lines 49-64) can be made out of pyrolytic carbon (Col. 3 lines 13-30).
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a focus ring analogous to that of Moriya in view of Awad out of pyrolytic carbon instead of graphite, as taught by Bosch, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so. . See MPEP 2143, Motivations A-E. 
  The resulting apparatus would fulfill the limitations of Claim 5



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0096703 to Moriya in view in view of United States Patent Application No. 2010/0129994 to Awad et al, as applied to claim 1 above, and in further view of United States Patent Application No. 2003/0035891 to Kamisuki.

In regards to Claim 5, Moriya in view of Awad do not expressly teach that the average thickness of the composite coating layer is 1-3 mm.
Kamisuki teaches a part 30 (a jig, [0002-0003]) for manufacturing a semiconductor (as it is a jig for a semiconductor manufacturing apparatus), comprising: a composite including SiC and C [0025-0052].
Kamisuki teaches an average thickness of the composite coating layer is 2000 micrometers or 2 mm (Claim 6). Kamisuki teaches that the thickness being 1 mm or 2 mm creates strength and rigidity without taking too long to form via CVD [0043].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Moriya in view of Awad, by making the thickness of the film 1-2 mm, values that fulfill the claimed range with sufficient specificity, as per the teachings of Kamisuki. One would be motivated to do so to predictably create a coating with sufficient strength and rigidity without taking too long to form. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2010/0314356 to Nagayama which also teaches adding SiC via CVD to a focus ring.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716         

/KARLA A MOORE/Primary Examiner, Art Unit 1716